   Case 3:19-cv-00207-E Document 26 Filed 07/23/20              Page 1 of 2 PageID 193



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS: DALLAS DIVISION

UNITED STATES OF AMERICA and the STATE                     Civil Action No.: 3:19-CV-00207-E
of TEXAS ex rel. JAMES STEVE BURDICK, M.D.,
                       Plaintiff,
                                      v.                   Notice of Rule 41(a)(1)
                                                           Dismissal
BAYLOR UNIVERSITY MEDICAL CENTER,
BAYLOR SCOTT & WHITE HEALTH, BAYLOR
SCOTT & WHITE HOLDINGS, DIGESTIVE
HEALTH ASSOCIATES OF TEXAS, P.A., TEXAS
DIGESTIVE DISEASE CONSULTANTS PLLC,
HEALTHTEXAS PROVIDER NETWORK,
                       Defendants.

         Relator James Steve Burdick, M.D., under Rule 41(a)(1) of the Federal Rules of Civil

Procedure, hereby dismisses all causes of action in the First Amended Complaint as against all

Defendants without prejudice.

         Plaintiff, the United States, has consented to this dismissal without prejudice and is

expected to file a notice of consent in the coming days.

         No Defendant has filed an answer to the original Complaint or the First Amended

Complaint nor a motion for summary judgment as to any of these claims. Dismissal under Rule

41(a)(1) is therefore appropriate.

Dated:    July 23, 2020




Unopposed Rule 41(a)(1) Dismissal                                                   Page 1 of 2
   Case 3:19-cv-00207-E Document 26 Filed 07/23/20              Page 2 of 2 PageID 194



                                            By:    /s/ Joseph H. Gillespie
                                                   Joseph H. Gillespie (Local Counsel)
                                                   State Bar No. 24036636
                                                   Email: joe@gillespiesanford.com

                                                   GILLESPIE SANFORD LLP
                                                   4803 Gaston Ave.
                                                   Dallas, Texas 75246
                                                   Tel: (214) 800-5111
                                                   Fax: (214) 838-0001

                                                   Darth M. Newman (Lead Counsel)
                                                   Law Offices of Darth M. Newman LLC
                                                   1140 Thom Run Rd #601
                                                   Coraopolis, PA 15108
                                                   (412) 436-3443,
                                                   darth@dnewmanlaw.com

                                                   Counsel for Plaintiff Relator



                                    Certificate of Service

       The undersigned hereby certified that on Thursday, July 23, 2020, the above and foregoing
has been served via the Court’s ECF system on all counsel of record.

                                            By:    /s/ Joseph H. Gillespie




Unopposed Rule 41(a)(1) Dismissal                                                   Page 2 of 2
